FilingCase 1:18-cv-25407-FAM
       # 81282337              Document
                   E-Filed 11/27/2018    1-1 Entered
                                      04:26:59 PM on FLSD Docket 12/23/2018 Page 1 of 161


                         IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        HENRY ALVAREZ, MARIANO                     CIVIL DIVISION
        CUESTA, MACH 21 INVESTMENTS,               CASE NO.: 2018-013762 CA 01
        LLC and HMD INVESTMENT GROUP,
        LLC,
              Plaintiffs

        versus

        BRANDTASTIC DESIGN LLC., a dissolved
        Florida Limited Liability Company,
        DESIGNATED HOLDINGS LLC., a
        Florida Limited Liability Company, PAUL
        KETTLEWELL, VIRTUE VAPE LLC,
        VVIG INC. FLAVOR SUITE, LLC, a dissolved
        Foreign company, DAVID O’BRIEN,
        JOHN ABBEY, CATALINA JIMENEZ and ALAN
        SMURFIT

              Defendants
        ____________________________________/


                                         AMENDED COMPLAINT

                 NOW COME, the Plaintiffs, Henry Alvarez (“Alvarez”), Mariano Cuesta (“Cuesta”),
        Mach 21 Investments, LLC (“Mach 21”) and HMD Investment Group, LLC “HMD”), by and
        through the undersigned counsel and sue the Defendants, Brandtastic Design
        LLC.(“Brandtastic”), Designated Holdings LLC (“Designated”), Paul Kellewell (“Kettlewell”),
        Virtue Vape LLC (“Virtue”), VVIG Inc. (“VVIG”), Flavor Suite LLC (“Flavor”), David O’Brien
        (“O’Brien”), John Abbey (“Abbey”), Catalina Jimenez (“Jimenez”) and Alan Smurfit
        (“Smurfit”) and as grounds therefore would show as follows:
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 2 of 161
                                                                               Alvarez v Brandtastic
                                                                                Amended Complaint
                                                                        Case No: 2018-013762 CA 01
                                                                                             Page 2

              JURISDICTION, VENUE, AND DEFINITIONAL ALLEGATIONS

      1. This is an action for damages in excess of $15,000.00 and injunctive relief which is

         within the jurisdiction of this Court.

      2. The Plaintiffs are subject to the jurisdiction of this court as follows:
             a. Alvarez and Cuesta, are residents of Miami-Dade County, Florida and are
                  otherwise sui juris;
             b. The Plaintiffs, Mach 21 and HMD, are limited liability companies with their
                  principal place of business in Miami-Dade County, Florida and are suit juris.
      3. The Defendants are subject to the jurisdiction of this court as follows:
             a. Brandtastic, Designated and Virtue are Florida Limited Liability Companies
                  which do business, and which reflect their principal place of business as Miami-
                  Dade County, Florida and are sui juris.
             b.   VVIG is a Florida corporation which does business in Miami-Dade county,
                  Florida and is sui juris.
             c.   Flavor was a Delaware company which also was registered in North Carolina and
                  thereafter dissolved. Said company did business within the State of Florida and is
                  sui juris.
             d. The Defendant, Kellewell is a resident of Miami-Dade county, Florida and is sui
                  juris.
             e. The Defendants, Abbey, Jimenez, and Smurfit, were residents of Miami-Dade
                  County, Florida but did business within and committed the tortious conduct
                  complained of in this Amended Complaint within Miami-Dade County, Florida
                  and are sui juris.
             f. The Defendant, O’Brien, did business within and committed the tortious conduct
                  complained of in this Amended Complaint within Miami-Dade County, Florida
                  and is sui juris.
             g. The following terms shall have the stated definitions:
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 3 of 161
                                                                               Alvarez v Brandtastic
                                                                                Amended Complaint
                                                                        Case No: 2018-013762 CA 01
                                                                                             Page 3

                      i. Itemized Trademarks shall be defined to include Crack Pie; Food Fighters

                         Juice; Dirty Danish; Krispee; Monster Krisp; Pound It; Raging Donut; Too

                         Puft; 2 Puft; and Vape Breakfast Classics

                     ii. Detailed Trademarks shall be defined to include Crack Pie; Pound It;

                         Raging Donut


               ALLEGATIONS IN COMMON TO ITEMIZED TRADEMARKS

      4. The allegations of this complaint which were set forth under Jurisdiction, Venue, and

         Definitional Allegations are hereby re-alleged

      5. The Plaintiffs held trade secrets pertaining to distribution as well as the creation,

         development, formulae and details of the Itemized Trademarks.

      6. Such information was information, including a formula, pattern, compilation, Program,

         device, method, technique as defined in the Florida Statues as trade secrets.

      7. The Defendants have fraudulently applied for and obtained trademark registrations for

         each of the Itemized Trademarks.

      8. Specifically, Catalina Jimenez for VVIG verified to the United States Patent Office that

         for each of the Identified Trademarks that VVIG (1) was the owner of the Trademark, (2)

         had used the Mark in commerce, and (3) to the best of Jimenez’s knowledge and belief,

         no other persons, had the right to use the mark in commerce, either in the identical form

         or in such near resemblance as to be likely, when used on or in connection with the

         goods/services of such other persons, to cause confusion or mistake, or to deceive.

         (documents are attached)
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 4 of 161
                                                                              Alvarez v Brandtastic
                                                                               Amended Complaint
                                                                       Case No: 2018-013762 CA 01
                                                                                            Page 4

      9. Such statements were false and known to be false at the time such representation were

         made to the Patent Office as reflected below:

             a. VVIG was solely a distribution company and was not to be the owner of

                 trademarks for any brands distributed by VVIG;

             b. VVIG had confirmed that Alvarez and Cuesta had controlled and were the owners

                 of such trademarks;

             c. VVIG had paid royalties for VVIG’s sale of such trademarked items again

                 confirming that Alvarez and Cuesta, not VVIG were the owners;

             d. The trademarks was created and developed by Alvarez and Cuesta which was

                 known by VVIG;

      10. The statements made by Jimenez for VVIG were false and known to be false at the time

         such representation made to the Patent Office improperly for the purposes of damaging

         the Plaintiff.

      11. The Defendants’ manufacture, distribution and sale of the reproductions of Plaintiffs’

         marks were for the willful and calculated purpose of trading on plaintiffs’ good will and

         business reputation.

      12. Furthermore, the Defendants have willfully promoted and sold the products and items

         using the Itemized Trademarks in such a manner so as inevitably to suggest association,

         affiliation or sponsorship with, or approval by, Plaintiffs and so as to cause or be likely to

         cause, confusion or mistake among purchases as to origin of the defendants’ products, all

         to the defendants’ gain and plaintiffs’ damage.
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 5 of 161
                                                                                Alvarez v Brandtastic
                                                                                 Amended Complaint
                                                                         Case No: 2018-013762 CA 01
                                                                                              Page 5

    COUNT I: COMMON-LAW TRADEMARK INFRINGEMENT, COMMON-LAW AND
                    STATUTORY UNFAIR COMPETITION
                               (VVIG)

      13. The allegations of this complaint which were set forth under Jurisdiction, Venue, and
         Definitional Allegations, and Allegations in Common to Itemized Trademarks are hereby
         re-alleged
      14. The conduct of the Defendants’ (VVIG), violate and infringe upon the Plaintiffs’

         common law rights in the Itemized Trademarks, as well as constitute improper and unfair

         competition with the Plaintiffs under the laws of the State of Florida.

      15. The conduct of the Defendants has damaged and will continue to damage plaintiffs’

         good will and reputation to the irreparable injury unless restrained by this Court.

      16. The Plaintiffs have no adequate remedy at law.


         WHEREFORE, the Plaintiffs request this court enter a Judgment Against VVIG Inc., for

      Damages, Injunction (Enjoining VVIG from using the Itemized Trademarks), Attorney Fees,

      costs and such other relief as this court deems just and proper.

                              COUNT II: UNFAIR COMPETITION
                               (Virtue Vape, VVIG Inc., Flavor Suite)
      17. The allegations of this complaint which were set forth under Jurisdiction, Venue, and

         Definitional Allegations, and Allegations in Common to Itemized Trademarks are hereby

         re-alleged

      18. The Defendants (Virtue Vape, VVIG Inc., Flavor Suite) have caused reproductions of

         products with the Plaintiffs’ Itemized Trademarks to enter into interstate commerce.

      19. The Defendants’ use of the Itemized Trademarks is a false description and representation

         that the Defendants’ goods are made by, sponsored by or affiliated with the Plaintiffs.
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 6 of 161
                                                                               Alvarez v Brandtastic
                                                                                Amended Complaint
                                                                        Case No: 2018-013762 CA 01
                                                                                             Page 6

       20. The Defendants have adopted and used reproductions of Plaintiffs’ Itemized Trademarks

          as the dominant indication of source in connection with the distribution and sale in

          commerce of its product(s), with full knowledge of the prior use and continued ownership

          by the Plaintiffs.

       21. The Defendants have willfully promoted the sale in commerce of its product(s) using

          reproductions of Plaintiffs’ Itemized Trademarks in such a manner so as to falsely

          designate origin or association with Plaintiffs’ Itemized Trademarks and with Plaintiffs’

          products, and so as inevitably to cause confusion or mistake among purchasers as to the

          true origin, source, sponsorship, or affiliation of defendants’ products, all the defendants’

          gain and plaintiffs’ great damage.


       WHEREFORE, the Plaintiffs request this court enter a Judgment Against Virtue Vape, VVIG

   Inc., Flavor Suite, for Damages, Injunction (Enjoining Virtue Vape, VVIG Inc., Flavor Suite

   from using the Itemized Trademarks), Attorney Fees, costs and such other relief as this court

   deems just and proper.


                           COUNT III: TRADE SECRET INJUNCTION
    (Brandtastic, Designated, Kettlewell, Virtue, VVIG, Flavor, O’Brien, Abbey, Jimenenz Smurfit)

       22. The allegations of this complaint which were set forth under Jurisdiction, Venue, and
          Definitional Allegations, and Allegations in Common to Itemized Trademarks are hereby
          re-alleged
       23. Abbey and Virtue Vape entered into an agreement with Alvarez and Cuesta for
          manufacturing purposes. (Agreement is attached)
       24. Pursuant to paragraph 14 of the Virtue Agreement, the Defendants agreed that that all
          confidential or proprietary information would be held in confidence without disclosure to
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 7 of 161
                                                                              Alvarez v Brandtastic
                                                                               Amended Complaint
                                                                       Case No: 2018-013762 CA 01
                                                                                            Page 7

          third parties unless permitted by the express written consent of Alvarez and Cuesta of Lee
          & Quids Vapor LLC.
       25. Furthermore, the confidential obligations survived the termination/expiration of the
          agreement (Paragraph 8)
       26. Notwithstanding the requirement that such trade secrets of Alvarez and Cuesta be
          maintained, such items were provided by Abbey and Virtue unto the other Defendants
          (Brandtastic, Designated, Kettlewell, VVIG, Flavor, O’Brien, Jimenenz Smurfit) in
          violating and misappropriating the disclosed such trade secrets to the Defendants in this
          cause.
       27. At the time of the disclosure, the Defendants knew or had reason to know this such
          knowledge of the trade secrets was;
              a. Derived from or through a person (Brandtastic, Designated, Kettlewell, Virtue,
                   VVIG, Flavor, O’Brien, Abbey, Jimenenz, Smurfit) who had utilized improper
                   means to acquire same;
              b. Acquired under circumstances giving rise to a duty to maintain its secrecy of
                   limits its use; and/or
              c. Derived from or through a person who owed a duty to the Plaintiffs to maintain
                   such secrecy or limits its use
       28. The Plaintiffs have no adequate remedy at law.

       WHEREFORE, it is appropriate that the court enter its order of injunctive relief precluding
   the Defendants, Brandtastic, Designated, Kettlewell, Virtue, VVIG, Flavor, O’Brien, Abbey,
   Jimenenz, Smurfit, from continued use of the Itemized Trademark Information as well as
   consequential damages and attorney fees.

                             COUNT IV TRADE SECRET DAMAGES
    (Brandtastic, Designated, Kettlewell, Virtue, VVIG, Flavor, O’Brien, Abbey, Jimenenz Smurfit)

       29. The allegations of this complaint which were set forth under Jurisdiction, Venue, and
          Definitional Allegations, and Allegations in Common to Itemized Trademarks, and all
          allegations under Count III: Trade Secret Injunction are hereby re-alleged
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 8 of 161
                                                                                Alvarez v Brandtastic
                                                                                 Amended Complaint
                                                                         Case No: 2018-013762 CA 01
                                                                                              Page 8

      30. Plaintiffs have suffered damages including loss of revenue and profits attributable to the
             Itemized Trademarks, interest and loss of reputation and good will.
      31. It is appropriate that the court enter its judgment for damages against all Defendants for
             damages and attorney fees.
      32. The conduct of the Defendants was done purposely and willfully to cause grievous
             damages against the Plaintiffs.

      WHEREFORE, it is appropriate that the court enter its Judgment of Injunctive relief
   precluding the Defendants, Brandtastic, Designated, Kettlewell, Virtue, VVIG, Flavor, O’Brien,
   Abbey, Jimenenz Smurfit, from continued use of the Itemized Trademark Information as well as
   consequential damages and attorney fees and such other relief as this court deems just and
   proper.

                                       COUNT V: LANHAM ACT
                                              (VVIG)
      33. The allegations of this complaint which were set forth under Jurisdiction, Venue, and

             Definitional Allegations, and Allegations in Common to Itemized Trademarks are hereby

             re-alleged

      34. By reason of the foregoing, the Plaintiffs make claim against the Defendants (VVIG) for

             injunctive and monetary relief under the Lanham Act with regard to the false designation

             of origin and false descriptions and representations in commerce of the Plaintiffs’ product

             which carry the Itemized Trademarks.

      35. The Defendants, whether personally or through one or more entities they controlled have

             violated the Lanham Act as set forth above including copying the Itemized Trademarks,

             manufacturing the improper products associated with the Itemized Trademarks and

             distributing/passing off such items as genuine
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 9 of 161
                                                                              Alvarez v Brandtastic
                                                                               Amended Complaint
                                                                       Case No: 2018-013762 CA 01
                                                                                            Page 9

      36. The Defendants have actively and knowingly engaged both directly and indirectly in the

          infringing acts described herein and thus such Defendants are liable both personally and

          through their controlled entities for the violations of the Lanham Act.

          WHEREFORE, it is appropriate that the court enter its Judgment for Injunctive Relief

   and Damages against the Defendants, VVIG as well as damages, attorney fees, and such other

   relief as deemed just and proper.

                       COUNT VI: CANCELLATION OF TRADEMARKS
                                       (VVIG)
      37. The allegations of this complaint which were set forth under Jurisdiction, Venue, and

          Definitional Allegations, and Allegations in Common to Itemized Trademarks, as well as

          under the Lanham ACt are hereby re-alleged

      38. The Defendants’ fraudulently obtained trademarks should be forthwith deemed cancelled

          and the court should order the Defendants to promptly cancel and cease use thereof in the

          of injunctive and such damages as are just and proper

      WHEREFORE, it is appropriate that the court enter its Judgment for Injunctive Relief

   Canceling the Trademarks held by VVIG as well as damages, attorney fees, and such other relief

   as deemed just and proper.


                         COUNT VII: FRAUD BY CATALINA JIMENEZ
                                        (Jiminez)
      39. The allegations of this complaint which were set forth under Jurisdiction, Venue, and

          Definitional Allegations, and Allegations in Common to Itemized Trademarks, as well as

          under the Lanham Act are hereby re-alleged
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 10 of 161
                                                                                Alvarez v Brandtastic
                                                                                 Amended Complaint
                                                                         Case No: 2018-013762 CA 01
                                                                                             Page 10

       40. The statements by Jimenez made to the USPTO were false, known to be false at the time

           such representations were made, and made with the intentions of damaging the Plaintiffs.

       41. The Plaintiffs have been damaged by such representations.


       WHEREFORE, it is appropriate that the court enter its Judgment of Damages against
    Jimenez as well as consequential damages and attorney fees and such other relief as this court
    deems just and proper.

                 ALLEGATIONS IN COMMON TO DETAILED TRADEMARKS

       42. The Plaintiffs own the Florida Trademarks of all marks defined under Detailed

           Trademarks.

       43. The Defendants use reproductions of said marks in the stream of commerce.

       44. The Defendants’ use in Florida of reproductions of the Detailed Trademarks infringes the

           Plaintiffs’ rights in the Florida registered trademarks and is thus in violation of the

           Florida Trademark Statute.

       45. The Plaintiffs have requested and demanded that the Defendants cease and desist from

           their acts of trademark infringement and have given Defendants’ actual notice of the

           Plaintiffs’ registrations; however, the defendants have refused to cease this conduct.


                    COUNT VIII: VIOLATION OF FLORIDA TRADEMARK
                                    (VVIG, FLAVOR)

       46. The allegations of this complaint which were set forth under Jurisdiction, Venue, and

           Definitional Allegations, and Allegations in Common to Detailed Trademarks are hereby

           re-alleged
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 11 of 161
                                                                              Alvarez v Brandtastic
                                                                               Amended Complaint
                                                                       Case No: 2018-013762 CA 01
                                                                                           Page 11

       47. The conduct of the Defendants (VVIG and Flavor) has caused and will continue to cause

           damages in excess of $15,000.00, unless restrained by the Court.

       48. Plaintiffs have no adequate remedy at law.


       WHEREFORE, it is appropriate that the court enter its Judgment of Injunctive relief

    precluding the Defendants, VVIG and Flavor from continued use of the Detailed Trademark

    Information as well as consequential damages and attorney fees and such other relief as this

    court deems just and proper


                    COUNT IX: FLORIDA DECEPTIVE TRADE PRACTICES
                                     (VVIG, Flavor)

           153. The allegations of this complaint which were set forth under Jurisdiction, Venue,

                and Definitional Allegations, and Allegations in Common to Detailed Trademarks

                are hereby re-alleged

           154. The Defendants’ (VVIG and Flavor) use of the reproductions are a deceptive trade

                practice.

           155. By engaging in such conduct, the Defendants have derived substantial profits from

                such wrongful manufacture, use, and sale to which such Defendants are not in equity

                or in good conscience entitled

           156. The Plaintiff has been damaged by said practice.


           WHEREFORE, it is appropriate that the court enter its Judgment of Damages against the

    Defendants, VVIG and Flavor as well as award attorney fees and such other relief as this court

    deems just and proper
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 12 of 161
                                                                               Alvarez v Brandtastic
                                                                                Amended Complaint
                                                                        Case No: 2018-013762 CA 01
                                                                                            Page 12

      COUNT X: TRADEMARK DILUTION AND INJURY TO BUSINESS REPUTATION
                               (VVIG, Flavor)

           153. The allegations of this complaint which were set forth under Jurisdiction, Venue,

                and Definitional Allegations, and Allegations in Common to Detailed Trademarks

                are hereby re-alleged

           154. The conduct of the Defendants (VVIG and Flavor) will cause a likelihood of dilution

                of the distinctive and valuable quality of Plaintiffs trademarks and a likelihood of

                injury to Plaintiffs’ business reputation in violation of the Florida unless enjoined by

                the court.


           WHEREFORE, it is appropriate that the court enter its Judgment of Damages against the

    Defendants, VVIG and Flavor as well as award attorney fees and such other relief as this court

    deems just and proper


       ALLEGATIONS IN COMMON TO BREACH OF CONTRACT, INDEMNITY AND
                              NEGLIGENCE

       49. The Plaintiffs entered into an agreement with the Defendants, (Virtue and Abbey)
           hereinafter referred to as the Virtue Agreement on December 16, 2014. (attached as
           Exhibit 1)
       50. In accordance with the terms of the agreement, Virtue was to:
               a. “supply the bottles, PG, VG, nicotine and labels necessary for e-liquid
                  manufacturing, mix flavors, bottle, label and ship product, and supply reports on
                  usage and sales.”;
               b. “follow the highest professional standards in performing all services to be
                  provided under this agreement”.
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 13 of 161
                                                                               Alvarez v Brandtastic
                                                                                Amended Complaint
                                                                        Case No: 2018-013762 CA 01
                                                                                            Page 13

              c. indemnify and held harmless Alvarez and Cuesta of Lee & Quids Vapor LLC
                  from any breach of the said agreement or the gross negligence or willful
                  misconduct of Virtue’s employees or agents. (See paragraph 16).
       51. Pursuant to paragraph 14 of the Virtue Agreement, the Defendants agreed that that all
          confidential or proprietary information would be held in confidence without disclosure to
          third parties unless permitted by the express written consent of Alvarez and Cuesta of Lee
          & Quids Vapor LLC.
       52. Furthermore, the confidential obligations survived the termination/expiration of the
          agreement (Paragraph 8).
       53. Alvarez and Cuesta of Lee & Quids Vapor LLC complied with all terms and provisions
          of the Virtue Agreement.
       54. Notwithstanding the foregoing full compliance by Alvarez and Cuesta of Lee & Quids
          Vapor LLC, the Defendants, Abbey/Virtue breached the aforedescribed agreement as
          follows:
                  a. Virtue/Abbey diverted the formulae, manufacture, and nature of each Itemized
                      Trademarks directly to other parties (VVIG and the Defendants) so that when
                      the relationship under the Virtue Agreement ceased, all such confidential
                      information, were fully disclosed unto the other Defendants.
                  b. Virtue supplied such information to VVIG, Jimenez and Kettlewell who used
                      such information provided to them to file for trademarks and object to the
                      trademarks sought by the Plaintiffs in their filings;
                  c. Virtue and Abbey continued to create and provide the same services to
                      produce the same products for the other Defendants which had been done
                      previously for Alvarez and Cuesta, thus failing to keep in confidence such
                      information and failing to act in accordance with the highest professional
                      standards;
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 14 of 161
                                                                                Alvarez v Brandtastic
                                                                                 Amended Complaint
                                                                         Case No: 2018-013762 CA 01
                                                                                             Page 14

                               COUNT XI: BREACH OF CONTRACT
                                         (Abbey/Virtue)

       55. The allegations of this complaint which were set forth under Jurisdiction, Venue, and
          Definitional Allegations, and Allegations in Common to Breach of Contract, Indemnity
          and Negligence are hereby re-alleged
       56. As a consequence of the actions and conduct of Virtue and Abbey, the Plaintiffs
          intellectual property, trademark rights, sales and loss of business were inflicted by the
          said breach caused directly by said misconduct.

       WHEREFORE, the Plaintiff this Court enter its Judgment for Damages against Abbey and
       Virtue as well as attorney fees, costs, and such other relief is just and proper.

                                      COUNT XII: INDEMNITY
                                          (Abbey/Virtue)

       57. The allegations of this complaint which were set forth under Jurisdiction, Venue, and
          Definitional Allegations, and Allegations in Common to Breach of Contract, Indemnity
          and Negligence are hereby re-alleged
       58. Pursuant to Paragraph 16 of the Virtue Agreement, Virtue and Abbey agreed to
          Indemnify Alvarez and Cuesta from such damages.
       59. As a consequence of the action of Virtue and its agents and employees (i.e. Abbey,
          Jimenez, O’Brien and Smurfit as well as their companies of Flavor, VVIG, and
          Awesome), the Plaintiffs are now facing trademark claims and suits for the very products
          which the Plaintiffs created and developed but which were provided over in breach of
          the Virtue Agreement unto Abbey, Jimenez, O’Brien and Smurfit as well as their
          companies of Flavor, VVIG, and Awesome, including expenditure of attorney fees and
          costs.

          WHEREFORE, the Plaintiff requests this Court enter a Judgment against Abbey and
       Virtue for Damages as well as for Attorney Fees, Costs, and such other relief is just and
       proper.
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 15 of 161
                                                                                 Alvarez v Brandtastic
                                                                                  Amended Complaint
                                                                          Case No: 2018-013762 CA 01
                                                                                              Page 15

                                      COUNT XIII: NEGLIGENCE
                                           (Abbey/Virtue)

       60. The allegations of this complaint which were set forth under Jurisdiction, Venue, and
           Definitional Allegations, and Allegations in Common to Breach of Contract, Indemnity
           and Negligence are hereby re-alleged
       61. Virtue/Abbey failed to exercise the duty of care imposed as follows;
               a. Failing to keep all matters under the Itemized Trademark and brands thereunder
                   confidential.
               b. Virtue and Abbey failed to act in accordance with the highest professional
                   standards;
                        i. delays occurred in the manufacture an shipment as required by the proper
                           standard of care;
                       ii. insects were discovered as being placed inside the bottles of manufactured

                           liquid thereby causing damage to the name and quality of the vapor

                           products in violation of the duty of care;

                      iii. a hypodermic syringe and other foreign matter was placed by Virtue in the

                           bottles of vape liquid in violation of the proper duty of care;

       62. As a consequence of these breaches in duty of Virtue and Abbey, the Plaintiffs
           intellectual property, trademark rights, sales and loss of business were caused by the
           failure of care done by Abbey/Virtue.
       63. Further, loss of clients, goodwill and market share was harmed with attendant loss of
           revenue from the failure of Virtue/Abbey to exercise due care.

       WHEREFORE, the Plaintiff this Court enter its Judgment for Damages against Abbey and
    Virtue as well as attorney fees, costs, and such other relief is just and proper
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 16 of 161
                                                                              Alvarez v Brandtastic
                                                                               Amended Complaint
                                                                       Case No: 2018-013762 CA 01
                                                                                           Page 16

      COUNT XIV: TORTIOUS INTERFERENCE WITH A BUSINESS RELATIONSHIP

       64. The allegations of this complaint which were set forth under Jurisdiction, Venue, and
          Definitional Allegations, and Allegations in Common to Breach of Contract, Indemnity
          and Negligence are hereby re-alleged
       65. Paul Kettlewell is a graphic designer who had become acquainted with Abbey, Jimenez,
          O’Brien, Alvarez and Cuesta prior to May 1, 2015.
       66. On April 26, 2015, Kettlewell formed a company called Brandtastic Design LLC
          (“Brandtastic”) to perform the graphic design and other services which he provided.
              a. Said company ceased and was involuntarily dissolved on September 23, 2016.
       67. On May 20, 2015, Brandtastic and Designated Holdings LLC (another Kettlewell created
          company hereinafter called “Designated”) entered into a Standard Services Agreement
          which is attached as Exhibit 2 with Jimenez on behalf of VVIG. (“Brandtastic
          Agreement”)
       68. Said Brandtastic Agreement provided that Brandtastic and Designated would:
              a. Provide Design Website Development and Maintenance;
              b. Label Designs and Printing; and
              c. Marketing Services.
       69. Furthermore, said Brandtastic Agreement forbade the use and appropriate of intellectual
          property of others including third parties (See paragraph 2.1 and 2.2).
              a. Said provision was present to protect the trade secrets and intellectual property of
                  Alvarez and Cuesta.
       70. Prior to the agreement to form VVIG for non-exclusive distribution, Virtue was
          manufacturing the following flavors and brands for Alvarez, Cuesta and/or their
          companies (Lee & Quids Vapor LLC, 212 Associates LLC, Mach 21 Investments LLC ,
          Midnight Vapes Co. and Mach Investment Group LLC):
              a. Gush;
              b. Rolly;
              c. Dragons and Kreme;
              d. King’s Custard;
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 17 of 161
                                                                            Alvarez v Brandtastic
                                                                             Amended Complaint
                                                                     Case No: 2018-013762 CA 01
                                                                                         Page 17

              e. Queen’s Fruit;
              f. Blackbird’s Tobacco;
              g. Quid’s POC;
              h. Apfel Spice; and
              i. Burst.
       71. As had been agreed, VVIG was formed and the non-exclusive distribution of the above
          products proceeded (as well as the continued sale and distribution of such products by
          Alvarez and Cuesta and their companies).
       72. The Plaintiffs, Henry Alvarez and Mariano Cuesta are the creators and owners of the
          intellectual property and common law rights to the trademarks, brand, flavor and images
          of Crack Pie, Dirty Danish.
       73. As each of the above brands, flavors and images described in paragraphs 33-39 were
          developed, same were in turn forwarded for final graphic design and labels by John
          Abbey/Virtue Vape to Brandtastic, Designated and Kettlewell pursuant to the
          Brandtastic Agreement.
       74. Finalization of the images and products occurred and were transmitted back to Alvarez
          and Cuesta either individually or through their companies. These items were then
          provided in turn by Alvarez and Cuesta for use by VVIG for distribution of the applicable
          products.
       75. The Plaintiffs, Henry Alvarez and Mariano Cuesta are the creators and owners of the
          intellectual property and common law rights to the trademarks, brand, flavor and images
          of Crack Pie, Dirty Danish, Foodfighter Juice, Monster Krisp and Krispee, Pound It,
          Raging Donut, Too Puft and 2 Puft.
       76. The Defendant, Kettlewell, for himself as well as his companies (Brandtastic and
          Designated) and on behalf of VVIG confirmed by e-mail in writing on July 25, 2017 that
          Alvarez and Cuesta were the owners of the following trademarks (Exhibit 3):
              a. Blackbird Tobacco;
              b. Crack Pie;
              c. Dragons and Kreme;
              d. Dunks;
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 18 of 161
                                                                                 Alvarez v Brandtastic
                                                                                  Amended Complaint
                                                                          Case No: 2018-013762 CA 01
                                                                                              Page 18

               e. Gush;
               f. Lee & Quids POC;
               g. Parfait;
               h. Pound It;
               i. Raging Donut;
               j. Rolly;
               k. Too Puft;
       77. Meanwhile, Paul Kettlewell, Brandtastic and Designated proceeded to use and
           appropriate the intellectual property provided over to Virtue Vape and John Abbey,
           notwithstanding the express terms of the Brandtastic Agreement.
               a. Indeed, Paul Kettlewell, Brandtastic and Designated appropriated such items for
                   not only themselves but then licensed and provided same over to VVIG.
       78. As a result of the foregoing, Virtue Vape and John Abbey breached the Virtue Vape
           agreement and the confidential or proprietary information to be held in confidence
           without disclosure to third parties, was caused to be breached by the actions of
           Kettlewell, Brandtastic and Designated.
       79. Thus, Kettlewell, Brandtastic and Designated were aware of the existence of the Virtue
           Vape Agreement with Alvarez and Cuesta.
       80. No justification nor privilege was present to permit the improper actions of Kettlewell,
           Brandtastic and Designated causing the breach of the Virtue Vape Agreement by Abbey
           and Virtue Vape.
       81. As a result of the foregoing, Alvarez and Cuesta have suffered damages including loss of
           profits and earnings attributable to such intellectual property, loss of said intellectual
           property, attorney fees for such wrongful acts.
       82. Such conduct was done maliciously and intentionally for the purposes of causing the
           improper taking of such intellectual property from Alvarez and Cuesta.
       Wherefore, Alvarez and Cuesta pray for judgment for damages against Kettlewell, Brandtastic
    and Designated including loss of profits and earnings, loss of such property, attorney fees and such
    further relief as the court may deem to be just and proper.
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 19 of 161
                                                                                    Alvarez v Brandtastic
                                                                                     Amended Complaint
                                                                             Case No: 2018-013762 CA 01
                                                                                                 Page 19

                                         COUNT XV: ASSAULT
                                               Abbey

       83. The allegations of this complaint which were set forth under Jurisdiction, Venue, and
           Definitional Allegations are hereby re-alleged
       84. On February 9, 2016, the Defendant, John Abbey did assault and batter Henry Alvarez at
           the facility of Virtue and VVIG wherein the operations of Alvarez and Cuesta had been
           maintained in Miami, Florida.
       85. In particular, the Defendant, John Abbey, yelled and then picked up an office chair and
           hurled same at Alvarez, wherein Alvarez was struck with said chair in front of the other
           workers and persons at said location.
       86. As a result, Alvarez suffered bodily injury and resulting pain and suffering, Mental
           anguish and attendant damages.
       87. Said conduct by Abbey was done willfully and maliciously with the intent of causing
           grievous injury to Alvarez

       WHEREFORE, the Plaintiff this Court enter its Judgment for Damages against Abbey and as
    well as attorney fees, costs, and such other relief is just and proper

                   ALLEGATIONS IN COMMON TO PRE-VVIG AGREEMENT

       88. Abbey, Catalina and O’Brien and Kettlewell (along with the later participation of

           Smurfit) met with the Plaintiffs and agreed to commence a separate distribution company

           (VVIG) wherein the following was to occur (“Pre-VVIG Agreement”);

               a. First, Abbey (via Jimenez), Jimenez, O’Brien, Alvarez and Cuesta would each

                   become owners of 20% of VVIG;

               b. Second, VVIG would then solely act to distribute flavors and brands on a non-

                   exclusive basis for the owners of said company, with the ownership and rights to

                   all such flavors/brands to remain with the owner and/or his company;
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 20 of 161
                                                                              Alvarez v Brandtastic
                                                                               Amended Complaint
                                                                       Case No: 2018-013762 CA 01
                                                                                           Page 20

              c. Third, Virtue would provide manufacturing services of the flavors/brands;

                  however, the sanctity and confidentiality of the Virtue Agreement would remain

                  in force and effect;

              d. Fourth, VVIG would pay from the VVIG revenues, the following:

                          i. First, payment for manufacturing would be paid to Virtue;

                         ii. Second, payment for payroll as employees would be paid to Jimenez,

                              Smurfit, Alvarez and Cuesta;

                         iii. Third, payment for bonuses keyed to performance of the VVIG

                              company would be paid as deemed fit by the owners of VVIG;

                         iv. Fourth, payment for royalties would be made to the owners of the

                              flavor/brand being distributed to honor the ownership of said

                              flavors/brands;

                         v. Fifth, commissions would be paid to those persons/companies

                              enhancing the sales of products for distribution;

                         vi. Sixth, distributions of all remaining funds would be made on a

                              monthly basis to the owners of VVIG.


                     COUNT XVI: BREACH OF PRE-VVIG AGREEMENT
                            (Abbey, Jimenez, Kettlewell, O’Brien)

       89. The allegations of this complaint which were set forth under Jurisdiction, Venue, and

          Definitional Allegations, and Allegations in Common to Pre-VVIG Agreement are

          hereby re-alleged
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 21 of 161
                                                                             Alvarez v Brandtastic
                                                                              Amended Complaint
                                                                      Case No: 2018-013762 CA 01
                                                                                          Page 21

       90. VVIG commenced operations pursuant to said agreement; however, it was then

          discovered that individual defendants breached the agreement as follows:

              e. Diverting funds from VVIG to their individual products, companies, or personal

                  use.

                         vii. No disbursement nor diversion of funds from VVIG was permitted

                             without the written consent of Alvarez, Cuesta, Jimenz, O’Brien and

                             subsequently Smurfit.

              f. Payments from VVIG ceased and were not made to Plaintiffs as required;

              g. Ownership of VVIG to Alvarez and Cuesta was then claimed to not be present;

              h. The ownership and trade secrets pertaining to the Itemized Trademarks were not

                  maintained as herein described; and

              i. Ownership of the Itemized Trademarks and trade secrets of the Plaintiffs was

                  disavowed.

       91. The Defendants, despite the breach, assured the Plaintiffs that the Itemized Trademarks

          would remain under the sole control of the Plaintiffs (Exhibit 3). Said representation was

          made by Kettlewell and further confirmed by all Defendants orally.

       92. Meanwhile, the Defendants retained the trade secret information and began generating

          duplicates of the Itemized Trademarks for Awesome Flavors, VVIG and all Defendants’

          use.

       93. The Defendants have fraudulently applied for and obtained trademark registrations for

          each of the Itemized Trademarks, (As described in the itemized trademark counts).
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 22 of 161
                                                                                Alvarez v Brandtastic
                                                                                 Amended Complaint
                                                                         Case No: 2018-013762 CA 01
                                                                                             Page 22

           157. The Defendants have thus fraudulently failed to pay the amounts described herein

                and fraudulently failed to provide the ownership of VVIG and fraudulently taken the

                Itemized Trademarks and trade secrets, causing damages of loss of profits from

                operations, loss of goodwill, reputation and diminution of same.

       94. Such actions reflect a breach of the agreement of the parties resulting in damages to the

           Plaintiff.

       WHEREFORE, the Plaintiff requests this Court enter a Judgment for Damages against

    Abbey, Jimenez, Kettlewell, O’Brien as well as attorney fees, costs, and such other relief this

    court deems just and proper.


     COUNT XVI: FRAUD AND CONSPIRACY TO DEFRAUD (in the Alternative to Count
                                      XVII)
                        (Abbey, Jimenez, Kettlewell, O’Brien)

       95. The allegations of this complaint which were set forth under Jurisdiction, Venue, and

           Definitional Allegations, Allegations in Common to Pre-VVIG Agreement, and

           Allegations under Count XV are hereby re-alleged.

       96. Abbey, Jimenez and O’Brien (members and managers, and thereafter joined by Smurfit

           as owner and Kettlewell as authorized agent of Virtue) conspired and created a scheme to

           defraud and steal the trade secrets of the Plaintiffs for themselves and their companies.

       97. In furtherance of the foregoing scheme and artifice, Abbey, Jimenez and O’Brien

           (members and managers, and thereafter joined by Smurfit as owner and Kettlewell as

           authorized agent of Virtue) falsely represented unto the Plaintiffs that:

               a. Ownership of all brands/flavors would remain solely with the creator/developer of

                   same and not with VVIG.
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 23 of 161
                                                                              Alvarez v Brandtastic
                                                                               Amended Complaint
                                                                       Case No: 2018-013762 CA 01
                                                                                           Page 23

              b. Such intellectual property represented by said brand and flavors developed by

                  Cuesta and Alvarez would remain confidential and not released or provided to any

                  other persons, just as was set forth in both the Virtue Agreement and Brandtastic

                  Agreement;

              c. In the event of termination for any reason, all of the foregoing representations

                  would remain in full force and effect.

              d. These representations were made with the specific intent that such representations

                  would not be performed.

       98. The Plaintiffs relied on such representation and acted in reliance thereon by providing the

          non-exclusive distribution rights to VVIG.

       99. The Defendants represented to the Plaintiffs that the Itemized Trademarks would remain

          under the sole control of the Plaintiffs (Exhibit 3). Said representation was made by

          Kettlewell and further confirmed by all defendants orally.

       100.       the confirmation of Kettlewell as to the continued ownership and control of trade

          secrets remaining with the Plaintiffs was false, and known to be false at the time it was

          made by Kettlewell and confirmed by the other Defendants.

       101.       Said false representation was made for the purposes of inducing the Plaintiffs to

          rely thereon which the Plaintiffs did to their detriment.

       102.       Said representations were false and known to be false by the Defendants at the

          time said representations were made in order to induce the Plaintiff to rely thereon.

       103.       The said representations were made with the specific intent that such

          representations would not be performed.
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 24 of 161
                                                                                 Alvarez v Brandtastic
                                                                                  Amended Complaint
                                                                          Case No: 2018-013762 CA 01
                                                                                              Page 24

       104.        The Plaintiffs relied on such representation and acted in reliance thereon by

           providing the non-exclusive distribution rights to VVIG.

       105.        The Plaintiffs were damaged by the conspiracy by Abbey, Jimenez, Kettlewell,

           O’Brien


       WHEREFORE, the Plaintiff requests this Court enter a Judgment for Damages against

    Abbey, Jimenez, Kettlewell, O’Brien as well as attorney fees, costs, and such other relief this

    court deems just and proper


           WHEREFORE, the Plaintiffs, Henry Alvarez and Mariano Cuesta, pray for entry of
    injunctive relief prohibiting said defendants and their affiliates and agents from acting to license,
    sell use or distribute the e-vapor Liquid Products based on the trade secrets and
    Itemized/Designated Trademarks in any form or manner and cancel or cause to be cancelled the
    fraudulently obtained trademarks as outlined herein.
           Furthermore, it is prayed that in order to provide full relief, this court enters judgment for
    all damages as outlined herein including loss of profits, revenues and damages, diminution of the
    value of the said e-vapor Liquid Products. Attorney Fees and Costs and such other relief as this
    Court may deem to be just and proper.
                                   CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by
    email/ U.S. mail to Guy Giberson at gfg@mathewsllp.com, this 27th day of November, 2018.

                                                                 Law Offices of Victor K. Rones, P.A.
                                                                                    16105 NE 18 Ave,
                                                                        North Miami Beach Fl, 33162
                                                                                   Tel: (305) 945-6522
                                                                                  Fax: (305) 940-2277
                                                              Primary Email: law@victorkronespa.com
                                                                         By:___s/Victor K. Rones___
                                                                              Victor K. Rones, Esquire
                                                                                     Fla Bar # 245178
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 25 of 161
                                                               Alvarez v Brandtastic
                                                                Amended Complaint
                                                        Case No: 2018-013762 CA 01
                                                                            Page 25

                                     EXHIBITS

    Exhibit #                                           Description

     1.                                                   Manufacturing Agreement
     2.                                                Standard Services Agreement
     3.                                                     Trademark Applications
     4.                                                          Florida Trademarks
     5.                                                     Kettlewell Confirmation
     6.                                                        Proposed Agreement
     7.                                                     Shareholder Agreement
     8.                                                     Handwritten Agreement
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 26 of 161




                                     EXHIBIT 1
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 27 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 28 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 29 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 30 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 31 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 32 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 33 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 34 of 161




                                     EXHIBIT 2
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 35 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 36 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 37 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 38 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 39 of 161




                                     EXHIBIT 3
 Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 40 of 161




Reg. No. 5,222,667         VVIG Inc (FLORIDA CORPORATION)
                           572 NW 23rd St
Registered Jun. 13, 2017   Miami, FL 33127

                           CLASS 34: Chemical flavorings in liquid form used to refill electronic cigarette cartridges;
Int. Cl.: 34               Electronic cigarette liquid (e-liquid) comprised of flavorings in liquid form, other than
                           essential oils, used to refill electronic cigarette cartridges; Electronic cigarette liquid (e-liquid)
Trademark                  comprised of propylene glycol; Electronic cigarette liquid (e-liquid) comprised of vegetable
                           glycerin
Principal Register
                           FIRST USE 4-6-2015; IN COMMERCE 5-21-2015

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "DONUT"

                           SER. NO. 87-227,098, FILED 11-04-2016
                           HEATHER ALISON SALES, EXAMINING ATTORNEY




                                                                               VVIG(ALVAREZ)-001193
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 41 of 161
        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5222667

                                                                                 VVIG(ALVAREZ)-001194
      Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 42 of 161



From:                       TMOfficialNotices@USPTO.GOV
Sent:                       Tuesday, March 28, 2017 00:54 AM
To:                         trademark@virtuevape.com
Cc:                         paul@virtuevape.com
Subject:                    Official USPTO Notice of Publication Confirmation: U.S. Trademark SN 87227098: THE RAGING DONUT


                                          TRADEMARK OFFICIAL GAZETTE PUBLICATION CONFIRMATION
U.S. Serial Number: 87227098
Mark: THE RAGING DONUT
International Class(es): 034
Owner: VVIG Inc
Docket/Reference Number:

The mark identified above has been published in the Trademark Official Gazette (TMOG) on Mar 28, 2017.

To Review the Mark in the TMOG:

     Click on the following link or paste the URL into an internet browser: https://tmog.uspto.gov/#issueDate=2017-03-28&serialNumber=87227098

On the publication date or shortly thereafter, the applicant should carefully review the information that appears in the TMOG for accuracy. If any information is incorrect due to
USPTO error, the applicant should immediately email the requested correction to TMPostPubQuery@uspto.gov. For applicant corrections or amendments after publication,
please file a post publication amendment using the form available at http://teasroa.uspto.gov/ppa/. For general information about this notice, please contact the Trademark
Assistance Center at 1-800-786-9199.

Significance of Publication for Opposition:

 *    Any party who believes it will be damaged by the registration of the mark may file a notice of opposition (or extension of time therefor) with the Trademark Trial and Appeal
      Board. If no party files an opposition or extension request within thirty (30) days after the publication date, then eleven (11) weeks after the publication date a certificate of
      registration should issue.

To check the status of the application, go to http://tsdr.uspto.gov/#caseNumber=87227098&caseType=SERIAL_NO&searchType=statusSearch or contact the Trademark
Assistance Center at 1-800-786-9199. Please check the status of the application at least every three (3) months after the application filing date.

To view this notice and other documents for this application on-line, go to
http://tsdr.uspto.gov/#caseNumber=87227098&caseType=SERIAL_NO&searchType=documentSearch. NOTE: This notice will only become available on-line the next business
day after receipt of this e-mail.




                                                                                                                     VVIG(ALVAREZ)-001195
     Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 43 of 161



                         UNITED STATES PATENT AND TRADEMARK OFFICE


                                                                                                                                                    Commissioner for Trademarks
                                                                                                                                                                  P.O. Box 1451
                                                                                                                                                     Alexandria, VA 22313-1451
                                                                                                                                                                  www.uspto.gov
                                                                                Mar 8, 2017

                                                                   NOTICE OF PUBLICATION
1.   Serial No.:                                                                        2.    Mark:
     87-227,098                                                                               THE RAGING DONUT
                                                                                              (STANDARD CHARACTER MARK)

3.   International Class(es):
     34

4.   Publication Date:                                                                  5.    Applicant:
     Mar 28, 2017                                                                             VVIG Inc



The mark of the application identified appears to be entitled to registration. The mark will, in accordance with Section 12(a) of the Trademark Act of 1946, as amended, be
published in the Official Gazette on the date indicated above for the purpose of opposition by any person who believes he will be damaged by the registration of the mark. If no
opposition is filed within the time specified by Section 13(a) of the Statute or by rules 2.101 or 2.102 of the Trademark Rules, the Commissioner of Patents and Trademarks may
issue a certificate of registration.

Copies of the trademark portion of the Official Gazette containing the publication of the mark may be obtained from:
                                                               The Superintendent of Documents
                                                               U.S. Government Printing Office
                                                               PO Box 371954
                                                               Pittsburgh, PA 15250-7954
                                                               Phone: 202-512-1800

By direction of the Commissioner.




              Email Address(es):

              trademark@virtuevape.com
              paul@virtuevape.com




                                                                                                                 VVIG(ALVAREZ)-001196
     Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 44 of 161



From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Wednesday, March 8, 2017 04:18 AM
To:                        trademark@virtuevape.com
Cc:                        paul@virtuevape.com
Subject:                   Official USPTO Notification of Notice of Publication: U.S. Trademark SN 87227098: THE RAGING DONUT

                                                               NOTIFICATION OF "NOTICE OF PUBLICATION"

Your trademark application (Serial No. 87227098) is scheduled to publish in the Official Gazette on Mar 28, 2017. To preview the Notice of Publication, go to
http://tdr.uspto.gov/search.action?sn=87227098. If you have difficulty accessing the Notice of Publication, contact TDR@uspto.gov.

PLEASE NOTE:
 1.  The Notice of Publication may not be immediately available but will be viewable within 24 hours of this e-mail notification.
 2.  You will receive a second e-mail on the actual "Publication Date," which will include a link to the issue of the Official Gazette in which the mark has published.

Do NOT hit "Reply" to this e-mail notification. If you have any questions about the content of the Notice of Publication, contact TMPostPubQuery@uspto.gov.




                                                                                                                  VVIG(ALVAREZ)-001197
   Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 45 of 161


                                                 Trademark Snap Shot Publication Stylesheet
                                                    (Table presents the data on Publication Approval)



                                                                   OVERVIEW
SERIAL NUMBER                                     87227098                   FILING DATE                                 11/04/2016

REG NUMBER                                         0000000                   REG DATE                                       N/A

REGISTER                                         PRINCIPAL                   MARK TYPE                                  TRADEMARK

INTL REG #                                               N/A                 INTL REG DATE                                  N/A

TM ATTORNEY                               SALES, HEATHER ALISON              L.O. ASSIGNED                             N40-NOT FOUND



                                                               PUB INFORMATION
RUN DATE                            02/15/2017

PUB DATE                            N/A

STATUS                              680-APPROVED FOR PUBLICATON

STATUS DATE                         02/14/2017

LITERAL MARK ELEMENT                THE RAGING DONUT


DATE ABANDONED                                           N/A                 DATE CANCELLED                                 N/A

SECTION 2F                                               NO                  SECTION 2F IN PART                             NO

SECTION 8                                                NO                  SECTION 8 IN PART                              NO

SECTION 15                                               NO                  REPUB 12C                                      N/A

RENEWAL FILED                                            NO                  RENEWAL DATE                                   N/A

DATE AMEND REG                                           N/A



                                                                  FILING BASIS
                 FILED BASIS                                       CURRENT BASIS                                  AMENDED BASIS

1 (a)                          YES               1 (a)                                  YES               1 (a)                   NO

1 (b)                          NO                1 (b)                                   NO               1 (b)                   NO

44D                            NO                44D                                     NO               44D                     NO

44E                            NO                44E                                     NO               44E                     NO

66A                            NO                66A                                     NO

NO BASIS                       NO                NO BASIS                                NO



                                                                   MARK DATA
STANDARD CHARACTER MARK                                                      YES

LITERAL MARK ELEMENT                                                         THE RAGING DONUT

MARK DRAWING CODE                                                            4-STANDARD CHARACTER MARK

COLOR DRAWING FLAG                                                           NO



                                                    CURRENT OWNER INFORMATION
PARTY TYPE                                                                   10-ORIGINAL APPLICANT

NAME                                                                         VVIG Inc

ADDRESS                                                                      572 NW 23rd St
                                                                             Miami, FL 33127

ENTITY                                                                       03-CORPORATION




                                                                                                        VVIG(ALVAREZ)-001198
   Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 46 of 161

CITIZENSHIP                                                       Florida



                                                   GOODS AND SERVICES
INTERNATIONAL CLASS                                               034

       DESCRIPTION TEXT                                           Chemical flavorings in liquid form used to refill electronic cigarette cartridges;
                                                                  Electronic cigarette liquid (e-liquid) comprised of flavorings in liquid form, other than
                                                                  essential oils, used to refill electronic cigarette cartridges; Electronic cigarette liquid
                                                                  (e-liquid) comprised of propylene glycol; Electronic cigarette liquid (e-liquid)
                                                                  comprised of vegetable glycerin




                                        GOODS AND SERVICES CLASSIFICATION
INTERNATIONAL     034          FIRST USE DATE   04/06/2015        FIRST USE IN           05/21/2015              CLASS STATUS            6-ACTIVE
CLASS                                                             COMMERCE
                                                                  DATE



                                     MISCELLANEOUS INFORMATION/STATEMENTS
CHANGE IN REGISTRATION                                            NO

DISCLAIMER W/PREDETER TXT                                         "DONUT"



                                                  PROSECUTION HISTORY
DATE                        ENT CD     ENT TYPE     DESCRIPTION                                                                                 ENT NUM

02/14/2017                  CNSA          O         APPROVED FOR PUB - PRINCIPAL REGISTER                                                           008

02/14/2017                  XAEC           I        EXAMINER'S AMENDMENT ENTERED                                                                    007

02/14/2017                  GNEN          O         NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                                    006

02/14/2017                  GNEA          F         EXAMINERS AMENDMENT E-MAILED                                                                    005

02/14/2017                  CNEA          R         EXAMINERS AMENDMENT -WRITTEN                                                                    004

02/11/2017                  DOCK          D         ASSIGNED TO EXAMINER                                                                            003

11/08/2016                  NWOS           I        NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM                                            002

11/08/2016                  NWAP           I        NEW APPLICATION ENTERED IN TRAM                                                                 001



                                     CURRENT CORRESPONDENCE INFORMATION
ATTORNEY                                                          NONE

CORRESPONDENCE ADDRESS                                            VVIG INC
                                                                  VVIG INC
                                                                  572 NW 23RD ST
                                                                  MIAMI, FL 33127

DOMESTIC REPRESENTATIVE                                           NONE




                                                                                           VVIG(ALVAREZ)-001199
 Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 47 of 161




Reg. No. 5,222,668         VVIG Inc (FLORIDA CORPORATION)
                           572 NW 23rd St
Registered Jun. 13, 2017   Miami, FL 33127

                           CLASS 34: Chemical flavorings in liquid form used to refill electronic cigarette cartridges;
Int. Cl.: 34               Electronic cigarette liquid (e-liquid) comprised of flavorings in liquid form, other than
                           essential oils, used to refill electronic cigarette cartridges; Electronic cigarette liquid (e-liquid)
Trademark                  comprised of propylene glycol; Electronic cigarette liquid (e-liquid) comprised of vegetable
                           glycerin
Principal Register
                           FIRST USE 8-11-2015; IN COMMERCE 8-11-2015

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           SER. NO. 87-227,108, FILED 11-04-2016
                           HEATHER ALISON SALES, EXAMINING ATTORNEY




                                                                               VVIG(ALVAREZ)-001228
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 48 of 161
        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5222668

                                                                                 VVIG(ALVAREZ)-001229
      Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 49 of 161



From:                       TMOfficialNotices@USPTO.GOV
Sent:                       Tuesday, March 28, 2017 00:54 AM
To:                         trademark@virtuevape.com
Cc:                         paul@virtuevape.com
Subject:                    Official USPTO Notice of Publication Confirmation: U.S. Trademark SN 87227108: POUND IT


                                          TRADEMARK OFFICIAL GAZETTE PUBLICATION CONFIRMATION
U.S. Serial Number: 87227108
Mark: POUND IT
International Class(es): 034
Owner: VVIG Inc
Docket/Reference Number:

The mark identified above has been published in the Trademark Official Gazette (TMOG) on Mar 28, 2017.

To Review the Mark in the TMOG:

     Click on the following link or paste the URL into an internet browser: https://tmog.uspto.gov/#issueDate=2017-03-28&serialNumber=87227108

On the publication date or shortly thereafter, the applicant should carefully review the information that appears in the TMOG for accuracy. If any information is incorrect due to
USPTO error, the applicant should immediately email the requested correction to TMPostPubQuery@uspto.gov. For applicant corrections or amendments after publication,
please file a post publication amendment using the form available at http://teasroa.uspto.gov/ppa/. For general information about this notice, please contact the Trademark
Assistance Center at 1-800-786-9199.

Significance of Publication for Opposition:

 *    Any party who believes it will be damaged by the registration of the mark may file a notice of opposition (or extension of time therefor) with the Trademark Trial and Appeal
      Board. If no party files an opposition or extension request within thirty (30) days after the publication date, then eleven (11) weeks after the publication date a certificate of
      registration should issue.

To check the status of the application, go to http://tsdr.uspto.gov/#caseNumber=87227108&caseType=SERIAL_NO&searchType=statusSearch or contact the Trademark
Assistance Center at 1-800-786-9199. Please check the status of the application at least every three (3) months after the application filing date.

To view this notice and other documents for this application on-line, go to
http://tsdr.uspto.gov/#caseNumber=87227108&caseType=SERIAL_NO&searchType=documentSearch. NOTE: This notice will only become available on-line the next business
day after receipt of this e-mail.




                                                                                                                     VVIG(ALVAREZ)-001230
     Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 50 of 161



                         UNITED STATES PATENT AND TRADEMARK OFFICE


                                                                                                                                                    Commissioner for Trademarks
                                                                                                                                                                  P.O. Box 1451
                                                                                                                                                     Alexandria, VA 22313-1451
                                                                                                                                                                  www.uspto.gov
                                                                                Mar 8, 2017

                                                                   NOTICE OF PUBLICATION
1.   Serial No.:                                                                        2.    Mark:
     87-227,108                                                                               POUND IT
                                                                                              (STANDARD CHARACTER MARK)

3.   International Class(es):
     34

4.   Publication Date:                                                                  5.    Applicant:
     Mar 28, 2017                                                                             VVIG Inc



The mark of the application identified appears to be entitled to registration. The mark will, in accordance with Section 12(a) of the Trademark Act of 1946, as amended, be
published in the Official Gazette on the date indicated above for the purpose of opposition by any person who believes he will be damaged by the registration of the mark. If no
opposition is filed within the time specified by Section 13(a) of the Statute or by rules 2.101 or 2.102 of the Trademark Rules, the Commissioner of Patents and Trademarks may
issue a certificate of registration.

Copies of the trademark portion of the Official Gazette containing the publication of the mark may be obtained from:
                                                               The Superintendent of Documents
                                                               U.S. Government Printing Office
                                                               PO Box 371954
                                                               Pittsburgh, PA 15250-7954
                                                               Phone: 202-512-1800

By direction of the Commissioner.




              Email Address(es):

              trademark@virtuevape.com
              paul@virtuevape.com




                                                                                                                 VVIG(ALVAREZ)-001231
     Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 51 of 161



From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Wednesday, March 8, 2017 04:18 AM
To:                        trademark@virtuevape.com
Cc:                        paul@virtuevape.com
Subject:                   Official USPTO Notification of Notice of Publication: U.S. Trademark SN 87227108: POUND IT

                                                               NOTIFICATION OF "NOTICE OF PUBLICATION"

Your trademark application (Serial No. 87227108) is scheduled to publish in the Official Gazette on Mar 28, 2017. To preview the Notice of Publication, go to
http://tdr.uspto.gov/search.action?sn=87227108. If you have difficulty accessing the Notice of Publication, contact TDR@uspto.gov.

PLEASE NOTE:
 1.  The Notice of Publication may not be immediately available but will be viewable within 24 hours of this e-mail notification.
 2.  You will receive a second e-mail on the actual "Publication Date," which will include a link to the issue of the Official Gazette in which the mark has published.

Do NOT hit "Reply" to this e-mail notification. If you have any questions about the content of the Notice of Publication, contact TMPostPubQuery@uspto.gov.




                                                                                                                  VVIG(ALVAREZ)-001232
   Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 52 of 161


                                                 Trademark Snap Shot Publication Stylesheet
                                                    (Table presents the data on Publication Approval)



                                                                   OVERVIEW
SERIAL NUMBER                                     87227108                   FILING DATE                                 11/04/2016

REG NUMBER                                         0000000                   REG DATE                                       N/A

REGISTER                                         PRINCIPAL                   MARK TYPE                                  TRADEMARK

INTL REG #                                               N/A                 INTL REG DATE                                  N/A

TM ATTORNEY                               SALES, HEATHER ALISON              L.O. ASSIGNED                             N40-NOT FOUND



                                                               PUB INFORMATION
RUN DATE                            02/14/2017

PUB DATE                            N/A

STATUS                              680-APPROVED FOR PUBLICATON

STATUS DATE                         02/13/2017

LITERAL MARK ELEMENT                POUND IT


DATE ABANDONED                                           N/A                 DATE CANCELLED                                 N/A

SECTION 2F                                               NO                  SECTION 2F IN PART                             NO

SECTION 8                                                NO                  SECTION 8 IN PART                              NO

SECTION 15                                               NO                  REPUB 12C                                      N/A

RENEWAL FILED                                            NO                  RENEWAL DATE                                   N/A

DATE AMEND REG                                           N/A



                                                                  FILING BASIS
                 FILED BASIS                                       CURRENT BASIS                                  AMENDED BASIS

1 (a)                          YES               1 (a)                                  YES               1 (a)                   NO

1 (b)                          NO                1 (b)                                   NO               1 (b)                   NO

44D                            NO                44D                                     NO               44D                     NO

44E                            NO                44E                                     NO               44E                     NO

66A                            NO                66A                                     NO

NO BASIS                       NO                NO BASIS                                NO



                                                                   MARK DATA
STANDARD CHARACTER MARK                                                      YES

LITERAL MARK ELEMENT                                                         POUND IT

MARK DRAWING CODE                                                            4-STANDARD CHARACTER MARK

COLOR DRAWING FLAG                                                           NO



                                                    CURRENT OWNER INFORMATION
PARTY TYPE                                                                   10-ORIGINAL APPLICANT

NAME                                                                         VVIG Inc

ADDRESS                                                                      572 NW 23rd St
                                                                             Miami, FL 33127

ENTITY                                                                       03-CORPORATION




                                                                                                        VVIG(ALVAREZ)-001233
   Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 53 of 161

CITIZENSHIP                                                     Florida



                                                 GOODS AND SERVICES
INTERNATIONAL CLASS                                             034

       DESCRIPTION TEXT                                         Chemical flavorings in liquid form used to refill electronic cigarette cartridges;
                                                                Electronic cigarette liquid (e-liquid) comprised of flavorings in liquid form, other than
                                                                essential oils, used to refill electronic cigarette cartridges; Electronic cigarette liquid
                                                                (e-liquid) comprised of propylene glycol; Electronic cigarette liquid (e-liquid)
                                                                comprised of vegetable glycerin




                                      GOODS AND SERVICES CLASSIFICATION
INTERNATIONAL     034        FIRST USE DATE   08/11/2015        FIRST USE IN           08/11/2015              CLASS STATUS            6-ACTIVE
CLASS                                                           COMMERCE
                                                                DATE



                                   MISCELLANEOUS INFORMATION/STATEMENTS
CHANGE IN REGISTRATION                                          NO



                                                PROSECUTION HISTORY
DATE                      ENT CD     ENT TYPE     DESCRIPTION                                                                                 ENT NUM

02/13/2017                CNSA          O         APPROVED FOR PUB - PRINCIPAL REGISTER                                                           004

02/11/2017                DOCK          D         ASSIGNED TO EXAMINER                                                                            003

11/08/2016                NWOS           I        NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM                                            002

11/08/2016                NWAP           I        NEW APPLICATION ENTERED IN TRAM                                                                 001



                                   CURRENT CORRESPONDENCE INFORMATION
ATTORNEY                                                        NONE

CORRESPONDENCE ADDRESS                                          VVIG INC
                                                                VVIG INC
                                                                572 NW 23RD ST
                                                                MIAMI, FL 33127

DOMESTIC REPRESENTATIVE                                         NONE




                                                                                         VVIG(ALVAREZ)-001234
 Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 54 of 161




Reg. No. 5,222,671         VVIG Inc (FLORIDA CORPORATION)
                           572 NW 23rd St
Registered Jun. 13, 2017   Miami, FL 33127

                           CLASS 34: Chemical flavorings in liquid form used to refill electronic cigarette cartridges;
Int. Cl.: 34               Electronic cigarette liquid (e-liquid) comprised of flavorings in liquid form, other than
                           essential oils, used to refill electronic cigarette cartridges; Electronic cigarette liquid (e-liquid)
Trademark                  comprised of propylene glycol; Electronic cigarette liquid (e-liquid) comprised of vegetable
                           glycerin
Principal Register
                           FIRST USE 11-2-2015; IN COMMERCE 11-2-2015

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "PIE"

                           SER. NO. 87-227,121, FILED 11-04-2016
                           HEATHER ALISON SALES, EXAMINING ATTORNEY




                                                                               VVIG(ALVAREZ)-001255
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 55 of 161
        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5222671

                                                                                 VVIG(ALVAREZ)-001256
      Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 56 of 161



From:                       TMOfficialNotices@USPTO.GOV
Sent:                       Tuesday, March 28, 2017 00:54 AM
To:                         trademark@virtuevape.com
Cc:                         paul@virtuevape.com
Subject:                    Official USPTO Notice of Publication Confirmation: U.S. Trademark SN 87227121: CRACK PIE


                                          TRADEMARK OFFICIAL GAZETTE PUBLICATION CONFIRMATION
U.S. Serial Number: 87227121
Mark: CRACK PIE
International Class(es): 034
Owner: VVIG Inc
Docket/Reference Number:

The mark identified above has been published in the Trademark Official Gazette (TMOG) on Mar 28, 2017.

To Review the Mark in the TMOG:

     Click on the following link or paste the URL into an internet browser: https://tmog.uspto.gov/#issueDate=2017-03-28&serialNumber=87227121

On the publication date or shortly thereafter, the applicant should carefully review the information that appears in the TMOG for accuracy. If any information is incorrect due to
USPTO error, the applicant should immediately email the requested correction to TMPostPubQuery@uspto.gov. For applicant corrections or amendments after publication,
please file a post publication amendment using the form available at http://teasroa.uspto.gov/ppa/. For general information about this notice, please contact the Trademark
Assistance Center at 1-800-786-9199.

Significance of Publication for Opposition:

 *    Any party who believes it will be damaged by the registration of the mark may file a notice of opposition (or extension of time therefor) with the Trademark Trial and Appeal
      Board. If no party files an opposition or extension request within thirty (30) days after the publication date, then eleven (11) weeks after the publication date a certificate of
      registration should issue.

To check the status of the application, go to http://tsdr.uspto.gov/#caseNumber=87227121&caseType=SERIAL_NO&searchType=statusSearch or contact the Trademark
Assistance Center at 1-800-786-9199. Please check the status of the application at least every three (3) months after the application filing date.

To view this notice and other documents for this application on-line, go to
http://tsdr.uspto.gov/#caseNumber=87227121&caseType=SERIAL_NO&searchType=documentSearch. NOTE: This notice will only become available on-line the next business
day after receipt of this e-mail.




                                                                                                                     VVIG(ALVAREZ)-001257
     Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 57 of 161



                         UNITED STATES PATENT AND TRADEMARK OFFICE


                                                                                                                                                    Commissioner for Trademarks
                                                                                                                                                                  P.O. Box 1451
                                                                                                                                                     Alexandria, VA 22313-1451
                                                                                                                                                                  www.uspto.gov
                                                                                Mar 8, 2017

                                                                   NOTICE OF PUBLICATION
1.   Serial No.:                                                                        2.    Mark:
     87-227,121                                                                               CRACK PIE
                                                                                              (STANDARD CHARACTER MARK)

3.   International Class(es):
     34

4.   Publication Date:                                                                  5.    Applicant:
     Mar 28, 2017                                                                             VVIG Inc



The mark of the application identified appears to be entitled to registration. The mark will, in accordance with Section 12(a) of the Trademark Act of 1946, as amended, be
published in the Official Gazette on the date indicated above for the purpose of opposition by any person who believes he will be damaged by the registration of the mark. If no
opposition is filed within the time specified by Section 13(a) of the Statute or by rules 2.101 or 2.102 of the Trademark Rules, the Commissioner of Patents and Trademarks may
issue a certificate of registration.

Copies of the trademark portion of the Official Gazette containing the publication of the mark may be obtained from:
                                                               The Superintendent of Documents
                                                               U.S. Government Printing Office
                                                               PO Box 371954
                                                               Pittsburgh, PA 15250-7954
                                                               Phone: 202-512-1800

By direction of the Commissioner.




              Email Address(es):

              trademark@virtuevape.com
              paul@virtuevape.com




                                                                                                                 VVIG(ALVAREZ)-001258
     Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 58 of 161



From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Wednesday, March 8, 2017 04:18 AM
To:                        trademark@virtuevape.com
Cc:                        paul@virtuevape.com
Subject:                   Official USPTO Notification of Notice of Publication: U.S. Trademark SN 87227121: CRACK PIE

                                                               NOTIFICATION OF "NOTICE OF PUBLICATION"

Your trademark application (Serial No. 87227121) is scheduled to publish in the Official Gazette on Mar 28, 2017. To preview the Notice of Publication, go to
http://tdr.uspto.gov/search.action?sn=87227121. If you have difficulty accessing the Notice of Publication, contact TDR@uspto.gov.

PLEASE NOTE:
 1.  The Notice of Publication may not be immediately available but will be viewable within 24 hours of this e-mail notification.
 2.  You will receive a second e-mail on the actual "Publication Date," which will include a link to the issue of the Official Gazette in which the mark has published.

Do NOT hit "Reply" to this e-mail notification. If you have any questions about the content of the Notice of Publication, contact TMPostPubQuery@uspto.gov.




                                                                                                                  VVIG(ALVAREZ)-001259
   Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 59 of 161


                                                 Trademark Snap Shot Publication Stylesheet
                                                    (Table presents the data on Publication Approval)



                                                                   OVERVIEW
SERIAL NUMBER                                     87227121                   FILING DATE                                 11/04/2016

REG NUMBER                                         0000000                   REG DATE                                       N/A

REGISTER                                         PRINCIPAL                   MARK TYPE                                  TRADEMARK

INTL REG #                                               N/A                 INTL REG DATE                                  N/A

TM ATTORNEY                               SALES, HEATHER ALISON              L.O. ASSIGNED                             N40-NOT FOUND



                                                               PUB INFORMATION
RUN DATE                            02/15/2017

PUB DATE                            N/A

STATUS                              680-APPROVED FOR PUBLICATON

STATUS DATE                         02/14/2017

LITERAL MARK ELEMENT                CRACK PIE


DATE ABANDONED                                           N/A                 DATE CANCELLED                                 N/A

SECTION 2F                                               NO                  SECTION 2F IN PART                             NO

SECTION 8                                                NO                  SECTION 8 IN PART                              NO

SECTION 15                                               NO                  REPUB 12C                                      N/A

RENEWAL FILED                                            NO                  RENEWAL DATE                                   N/A

DATE AMEND REG                                           N/A



                                                                  FILING BASIS
                 FILED BASIS                                       CURRENT BASIS                                  AMENDED BASIS

1 (a)                          YES               1 (a)                                  YES               1 (a)                   NO

1 (b)                          NO                1 (b)                                   NO               1 (b)                   NO

44D                            NO                44D                                     NO               44D                     NO

44E                            NO                44E                                     NO               44E                     NO

66A                            NO                66A                                     NO

NO BASIS                       NO                NO BASIS                                NO



                                                                   MARK DATA
STANDARD CHARACTER MARK                                                      YES

LITERAL MARK ELEMENT                                                         CRACK PIE

MARK DRAWING CODE                                                            4-STANDARD CHARACTER MARK

COLOR DRAWING FLAG                                                           NO



                                                    CURRENT OWNER INFORMATION
PARTY TYPE                                                                   10-ORIGINAL APPLICANT

NAME                                                                         VVIG Inc

ADDRESS                                                                      572 NW 23rd St
                                                                             Miami, FL 33127

ENTITY                                                                       03-CORPORATION




                                                                                                        VVIG(ALVAREZ)-001260
   Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 60 of 161

CITIZENSHIP                                                       Florida



                                                   GOODS AND SERVICES
INTERNATIONAL CLASS                                               034

       DESCRIPTION TEXT                                           Chemical flavorings in liquid form used to refill electronic cigarette cartridges;
                                                                  Electronic cigarette liquid (e-liquid) comprised of flavorings in liquid form, other than
                                                                  essential oils, used to refill electronic cigarette cartridges; Electronic cigarette liquid
                                                                  (e-liquid) comprised of propylene glycol; Electronic cigarette liquid (e-liquid)
                                                                  comprised of vegetable glycerin




                                        GOODS AND SERVICES CLASSIFICATION
INTERNATIONAL     034          FIRST USE DATE   11/02/2015        FIRST USE IN           11/02/2015              CLASS STATUS            6-ACTIVE
CLASS                                                             COMMERCE
                                                                  DATE



                                     MISCELLANEOUS INFORMATION/STATEMENTS
CHANGE IN REGISTRATION                                            NO

DISCLAIMER W/PREDETER TXT                                         "PIE"



                                                  PROSECUTION HISTORY
DATE                        ENT CD     ENT TYPE     DESCRIPTION                                                                                 ENT NUM

02/14/2017                  CNSA          O         APPROVED FOR PUB - PRINCIPAL REGISTER                                                           008

02/14/2017                  XAEC           I        EXAMINER'S AMENDMENT ENTERED                                                                    007

02/14/2017                  GNEN          O         NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                                    006

02/14/2017                  GNEA          F         EXAMINERS AMENDMENT E-MAILED                                                                    005

02/14/2017                  CNEA          R         EXAMINERS AMENDMENT -WRITTEN                                                                    004

02/11/2017                  DOCK          D         ASSIGNED TO EXAMINER                                                                            003

11/08/2016                  NWOS           I        NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM                                            002

11/08/2016                  NWAP           I        NEW APPLICATION ENTERED IN TRAM                                                                 001



                                     CURRENT CORRESPONDENCE INFORMATION
ATTORNEY                                                          NONE

CORRESPONDENCE ADDRESS                                            VVIG INC
                                                                  VVIG INC
                                                                  572 NW 23RD ST
                                                                  MIAMI, FL 33127

DOMESTIC REPRESENTATIVE                                           NONE




                                                                                           VVIG(ALVAREZ)-001261
      Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 61 of 161


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)


                                     Trademark/Service Mark Application, Principal Register
                                                                TEAS Plus Application
                                                                       Serial Number: 87438799
                                                                       Filing Date: 05/05/2017

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                     The table below presents the data as entered.

                                          Input Field                                                                    Entered
             TEAS Plus                                                                  YES
             MARK INFORMATION
             *MARK                                                                      Too Puft
             *STANDARD CHARACTERS                                                       YES
             USPTO-GENERATED IMAGE                                                      YES
             LITERAL ELEMENT                                                            Too Puft
                                                                                        The mark consists of standard characters, without claim to any
             *MARK STATEMENT
                                                                                        particular font style, size, or color.
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             VVIG Inc
             *STREET                                                                    572 NW 23rd St
             *CITY                                                                      Miami
             *STATE
                                                                                        Florida
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        33127
             (Required for U.S. applicants)

             PHONE                                                                      (786) 953-4139
             EMAIL ADDRESS                                                              trademark@virtuevape.com
             AUTHORIZED TO COMMUNICATE VIA EMAIL                                        Yes
             WEBSITE ADDRESS                                                            www.virtuevape.com
             LEGAL ENTITY INFORMATION
             *TYPE                                                                      CORPORATION
             * STATE/COUNTRY OF INCORPORATION                                           Florida
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             * INTERNATIONAL CLASS                                                      034


                                                                                                               VVIG(ALVAREZ)-001290
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 62 of 161

                                          Electronic cigarette liquid (e-liquid) comprised of flavorings in
                                          liquid form, other than essential oils, used to refill electronic
                                          cigarette cartridges; Electronic cigarette liquid (e-liquid)
                                          comprised of propylene glycol; Electronic cigarette liquid (e-
                                          liquid) comprised of vegetable glycerin; Cartridges sold filled
  *IDENTIFICATION                         with chemical flavorings in liquid form for electronic
                                          cigarettes; Cartridges sold filled with propylene glycol for
                                          electronic cigarettes; Cartridges sold filled with vegetable
                                          glycerin for electronic cigarettes; Chemical flavorings in liquid
                                          form used to refill electronic cigarette cartridges; Liquid
                                          nicotine solutions for use in electronic cigarettes
  *FILING BASIS                           SECTION 1(a)
      FIRST USE ANYWHERE DATE             At least as early as 06/02/2016
      FIRST USE IN COMMERCE DATE          At least as early as 06/02/2016

      SPECIMEN                            \\TICRS\EXPORT17\IMAGEOUT
      FILE NAME(S)                        17\874\387\87438799\xml1\ FTK0003.JPG
                                          Physical product package and product label for the "Too Puft"
      SPECIMEN DESCRIPTION
                                          Brand - required to be trademarked
  ADDITIONAL STATEMENTS INFORMATION
  *TRANSLATION
  (if applicable)

  *TRANSLITERATION
  (if applicable)

  *CLAIMED PRIOR REGISTRATION
  (if applicable)

  *CONSENT (NAME/LIKENESS)
  (if applicable)

  *CONCURRENT USE CLAIM
  (if applicable)

  CORRESPONDENCE INFORMATION
  *NAME                                   VVIG Inc
  FIRM NAME                               VVIG Inc
  *STREET                                 572 NW 23rd St
  *CITY                                   Miami
  *STATE
                                          Florida
  (Required for U.S. addresses)

  *COUNTRY                                United States
  *ZIP/POSTAL CODE                        33127
  PHONE                                   (786) 953-4139
  *EMAIL ADDRESS                          trademark@virtuevape.com;paul@virtuevape.com
  *AUTHORIZED TO COMMUNICATE VIA EMAIL    Yes
  FEE INFORMATION
  APPLICATION FILING OPTION               TEAS Plus
  NUMBER OF CLASSES                       1
  FEE PER CLASS                           225
  *TOTAL FEE PAID                         225


                                                              VVIG(ALVAREZ)-001291
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 63 of 161


  SIGNATURE INFORMATION
  * SIGNATURE                             /Catalina Jimenez/
  * SIGNATORY'S NAME                      Catalina Jimenez
  * SIGNATORY'S POSITION                  Owner
  SIGNATORY'S PHONE NUMBER                (786) 953-4139
  * DATE SIGNED                           05/05/2017




                                                               VVIG(ALVAREZ)-001292
      Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 64 of 161


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)


                                     Trademark/Service Mark Application, Principal Register
                                                                TEAS Plus Application
                                                                       Serial Number: 87429389
                                                                       Filing Date: 04/28/2017

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                     The table below presents the data as entered.

                                          Input Field                                                                    Entered
             TEAS Plus                                                                  YES
             MARK INFORMATION
             *MARK                                                                      2PUFT
             *STANDARD CHARACTERS                                                       YES
             USPTO-GENERATED IMAGE                                                      YES
             LITERAL ELEMENT                                                            2PUFT
                                                                                        The mark consists of standard characters, without claim to any
             *MARK STATEMENT
                                                                                        particular font style, size, or color.
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             VVIG Inc
             *STREET                                                                    572 NW 23rd St
             *CITY                                                                      Miami
             *STATE
                                                                                        Florida
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        33127
             (Required for U.S. applicants)

             PHONE                                                                      (786) 953-4139
             EMAIL ADDRESS                                                              trademark@virtuevape.com
             AUTHORIZED TO COMMUNICATE VIA EMAIL                                        Yes
             WEBSITE ADDRESS                                                            www.virtuevape.com
             LEGAL ENTITY INFORMATION
             *TYPE                                                                      CORPORATION
             * STATE/COUNTRY OF INCORPORATION                                           Florida
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             * INTERNATIONAL CLASS                                                      034


                                                                                                               VVIG(ALVAREZ)-001301
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 65 of 161

                                          Electronic cigarette liquid (e-liquid) comprised of flavorings in
                                          liquid form, other than essential oils, used to refill electronic
                                          cigarette cartridges; Electronic cigarette liquid (e-liquid)
                                          comprised of propylene glycol; Electronic cigarette liquid (e-
                                          liquid) comprised of vegetable glycerin; Cartridges sold filled
                                          with chemical flavorings in liquid form for electronic
                                          cigarettes; Cartridges sold filled with propylene glycol for
  *IDENTIFICATION
                                          electronic cigarettes; Cartridges sold filled with vegetable
                                          glycerin for electronic cigarettes; Chemical flavorings in liquid
                                          form used to refill electronic cigarette cartridges; Flavorings,
                                          other than essential oils, for use in electronic cigarettes;
                                          Flavourings, other than essential oils, for use in electronic
                                          cigarettes; Liquid nicotine solutions for use in electronic
                                          cigarettes
  *FILING BASIS                           SECTION 1(a)
      FIRST USE ANYWHERE DATE             At least as early as 12/20/2016
      FIRST USE IN COMMERCE DATE          At least as early as 12/20/2016

      SPECIMEN                            \\TICRS\EXPORT17\IMAGEOUT
      FILE NAME(S)                        17\874\293\87429389\xml1\ FTK0003.JPG
                                          Product Promotional Shot - Showing - "2PUFT" - Brand name
      SPECIMEN DESCRIPTION
                                          required to be trademarked
  ADDITIONAL STATEMENTS INFORMATION
  *TRANSLATION
  (if applicable)

  *TRANSLITERATION
  (if applicable)

  *CLAIMED PRIOR REGISTRATION
  (if applicable)

  *CONSENT (NAME/LIKENESS)
  (if applicable)

  *CONCURRENT USE CLAIM
  (if applicable)

  CORRESPONDENCE INFORMATION
  *NAME                                   VVIG Inc
  FIRM NAME                               VVIG Inc
  *STREET                                 572 NW 23rd St
  *CITY                                   Miami
  *STATE
                                          Florida
  (Required for U.S. addresses)

  *COUNTRY                                United States
  *ZIP/POSTAL CODE                        33127
  PHONE                                   (786) 953-4139
  *EMAIL ADDRESS                          trademark@virtuevape.com;paul@virtuevape.com
  *AUTHORIZED TO COMMUNICATE VIA EMAIL    Yes
  FEE INFORMATION
  APPLICATION FILING OPTION               TEAS Plus
  NUMBER OF CLASSES                       1


                                                              VVIG(ALVAREZ)-001302
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 66 of 161

  FEE PER CLASS                           225
  *TOTAL FEE PAID                         225
  SIGNATURE INFORMATION
  * SIGNATURE                             /Catalina Jimenez/
  * SIGNATORY'S NAME                      Catalina Jimenez
  * SIGNATORY'S POSITION                  Owner
  SIGNATORY'S PHONE NUMBER                (786) 953-4139
  * DATE SIGNED                           04/28/2017




                                                               VVIG(ALVAREZ)-001303
      Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 67 of 161


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)


                                     Trademark/Service Mark Application, Principal Register
                                                                TEAS Plus Application
                                                                       Serial Number: 87429394
                                                                       Filing Date: 04/28/2017

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                     The table below presents the data as entered.

                                          Input Field                                                                    Entered
             TEAS Plus                                                                  YES
             MARK INFORMATION
             *MARK                                                                      KRISPIE
             *STANDARD CHARACTERS                                                       YES
             USPTO-GENERATED IMAGE                                                      YES
             LITERAL ELEMENT                                                            KRISPIE
                                                                                        The mark consists of standard characters, without claim to any
             *MARK STATEMENT
                                                                                        particular font style, size, or color.
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             VVIG Inc
             *STREET                                                                    572 NW 23rd St
             *CITY                                                                      Miami
             *STATE
                                                                                        Florida
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        33127
             (Required for U.S. applicants)

             PHONE                                                                      (786) 953-4139
             EMAIL ADDRESS                                                              trademark@virtuevape.com
             AUTHORIZED TO COMMUNICATE VIA EMAIL                                        Yes
             WEBSITE ADDRESS                                                            www.virtuevape.com
             LEGAL ENTITY INFORMATION
             *TYPE                                                                      CORPORATION
             * STATE/COUNTRY OF INCORPORATION                                           Florida
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             * INTERNATIONAL CLASS                                                      034


                                                                                                               VVIG(ALVAREZ)-001340
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 68 of 161

                                          Electronic cigarette liquid (e-liquid) comprised of flavorings in
                                          liquid form, other than essential oils, used to refill electronic
                                          cigarette cartridges; Electronic cigarette liquid (e-liquid)
                                          comprised of propylene glycol; Electronic cigarette liquid (e-
                                          liquid) comprised of vegetable glycerin; Cartridges sold filled
                                          with chemical flavorings in liquid form for electronic
                                          cigarettes; Cartridges sold filled with propylene glycol for
  *IDENTIFICATION
                                          electronic cigarettes; Cartridges sold filled with vegetable
                                          glycerin for electronic cigarettes; Chemical flavorings in liquid
                                          form used to refill electronic cigarette cartridges; Flavorings,
                                          other than essential oils, for use in electronic cigarettes;
                                          Flavourings, other than essential oils, for use in electronic
                                          cigarettes; Liquid nicotine solutions for use in electronic
                                          cigarettes
  *FILING BASIS                           SECTION 1(a)
      FIRST USE ANYWHERE DATE             At least as early as 12/20/2016
      FIRST USE IN COMMERCE DATE          At least as early as 12/20/2016

      SPECIMEN                            \\TICRS\EXPORT17\IMAGEOUT
      FILE NAME(S)                        17\874\293\87429394\xml1\ FTK0003.JPG
                                          Product Shot - Showing - "KRISPIE" - Brand name required to
      SPECIMEN DESCRIPTION
                                          be trademarked
  ADDITIONAL STATEMENTS INFORMATION
  *TRANSLATION
  (if applicable)

  *TRANSLITERATION
  (if applicable)

  *CLAIMED PRIOR REGISTRATION
  (if applicable)

  *CONSENT (NAME/LIKENESS)
  (if applicable)

  *CONCURRENT USE CLAIM
  (if applicable)

  CORRESPONDENCE INFORMATION
  *NAME                                   VVIG Inc
  FIRM NAME                               VVIG Inc
  *STREET                                 572 NW 23rd St
  *CITY                                   Miami
  *STATE
                                          Florida
  (Required for U.S. addresses)

  *COUNTRY                                United States
  *ZIP/POSTAL CODE                        33127
  PHONE                                   (786) 953-4139
  *EMAIL ADDRESS                          trademark@virtuevape.com;paul@virtuevape.com
  *AUTHORIZED TO COMMUNICATE VIA EMAIL    Yes
  FEE INFORMATION
  APPLICATION FILING OPTION               TEAS Plus
  NUMBER OF CLASSES                       1


                                                              VVIG(ALVAREZ)-001341
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 69 of 161

  FEE PER CLASS                           225
  *TOTAL FEE PAID                         225
  SIGNATURE INFORMATION
  * SIGNATURE                             /Catalina Jimenez/
  * SIGNATORY'S NAME                      Catalina Jimenez
  * SIGNATORY'S POSITION                  Owner
  SIGNATORY'S PHONE NUMBER                (786) 953-4139
  * DATE SIGNED                           04/28/2017




                                                               VVIG(ALVAREZ)-001342
   Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 70 of 161


                                                 Trademark Snap Shot Publication Stylesheet
                                                    (Table presents the data on Publication Approval)



                                                                   OVERVIEW
SERIAL NUMBER                                     87438764                   FILING DATE                                 05/05/2017

REG NUMBER                                         0000000                   REG DATE                                       N/A

REGISTER                                         PRINCIPAL                   MARK TYPE                                  TRADEMARK

INTL REG #                                               N/A                 INTL REG DATE                                  N/A

TM ATTORNEY                               BECHHOFER, YOCHEVED D              L.O. ASSIGNED                                  114



                                                               PUB INFORMATION
RUN DATE                            08/05/2017

PUB DATE                            N/A

STATUS                              680-APPROVED FOR PUBLICATON

STATUS DATE                         08/04/2017

LITERAL MARK ELEMENT                MONSTER KRISP


DATE ABANDONED                                           N/A                 DATE CANCELLED                                 N/A

SECTION 2F                                               NO                  SECTION 2F IN PART                             NO

SECTION 8                                                NO                  SECTION 8 IN PART                              NO

SECTION 15                                               NO                  REPUB 12C                                      N/A

RENEWAL FILED                                            NO                  RENEWAL DATE                                   N/A

DATE AMEND REG                                           N/A



                                                                  FILING BASIS
                 FILED BASIS                                       CURRENT BASIS                                  AMENDED BASIS

1 (a)                          YES               1 (a)                                  YES               1 (a)                   NO

1 (b)                          NO                1 (b)                                   NO               1 (b)                   NO

44D                            NO                44D                                     NO               44D                     NO

44E                            NO                44E                                     NO               44E                     NO

66A                            NO                66A                                     NO

NO BASIS                       NO                NO BASIS                                NO



                                                                   MARK DATA
STANDARD CHARACTER MARK                                                      YES

LITERAL MARK ELEMENT                                                         MONSTER KRISP

MARK DRAWING CODE                                                            4-STANDARD CHARACTER MARK

COLOR DRAWING FLAG                                                           NO



                                                    CURRENT OWNER INFORMATION
PARTY TYPE                                                                   10-ORIGINAL APPLICANT

NAME                                                                         VVIG Inc

ADDRESS                                                                      572 NW 23rd St
                                                                             Miami, FL 33127

ENTITY                                                                       03-CORPORATION




                                                                                                        VVIG(ALVAREZ)-001351
   Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 71 of 161

CITIZENSHIP                                                     Florida



                                                 GOODS AND SERVICES
INTERNATIONAL CLASS                                             034

       DESCRIPTION TEXT                                         Electronic cigarette liquid (e-liquid) comprised of flavorings in liquid form, other than
                                                                essential oils, used to refill electronic cigarette cartridges; Electronic cigarette liquid
                                                                (e-liquid) comprised of propylene glycol; Electronic cigarette liquid (e-liquid)
                                                                comprised of vegetable glycerin; Cartridges sold filled with chemical flavorings in
                                                                liquid form for electronic cigarettes; Cartridges sold filled with propylene glycol for
                                                                electronic cigarettes; Cartridges sold filled with vegetable glycerin for electronic
                                                                cigarettes; Chemical flavorings in liquid form used to refill electronic cigarette
                                                                cartridges; Liquid nicotine solutions for use in electronic cigarettes




                                      GOODS AND SERVICES CLASSIFICATION
INTERNATIONAL     034        FIRST USE DATE   05/05/2017        FIRST USE IN           05/05/2017              CLASS STATUS            6-ACTIVE
CLASS                                                           COMMERCE
                                                                DATE



                                   MISCELLANEOUS INFORMATION/STATEMENTS
CHANGE IN REGISTRATION                                          NO



                                                PROSECUTION HISTORY
DATE                      ENT CD     ENT TYPE     DESCRIPTION                                                                                 ENT NUM

08/04/2017                CNSA          O         APPROVED FOR PUB - PRINCIPAL REGISTER                                                           004

08/02/2017                DOCK          D         ASSIGNED TO EXAMINER                                                                            003

05/11/2017                NWOS           I        NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM                                            002

05/09/2017                NWAP           I        NEW APPLICATION ENTERED IN TRAM                                                                 001



                                   CURRENT CORRESPONDENCE INFORMATION
ATTORNEY                                                        NONE

CORRESPONDENCE ADDRESS                                          VVIG INC
                                                                VVIG INC
                                                                572 NW 23RD ST
                                                                MIAMI, FL 33127

DOMESTIC REPRESENTATIVE                                         NONE




                                                                                         VVIG(ALVAREZ)-001352
      Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 72 of 161


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2018)


                                     Trademark/Service Mark Application, Principal Register
                                                                TEAS Plus Application
                                                                       Serial Number: 87438764
                                                                       Filing Date: 05/05/2017

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                     The table below presents the data as entered.

                                          Input Field                                                                    Entered
             TEAS Plus                                                                  YES
             MARK INFORMATION
             *MARK                                                                      Monster Krisp
             *STANDARD CHARACTERS                                                       YES
             USPTO-GENERATED IMAGE                                                      YES
             LITERAL ELEMENT                                                            Monster Krisp
                                                                                        The mark consists of standard characters, without claim to any
             *MARK STATEMENT
                                                                                        particular font style, size, or color.
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             VVIG Inc
             *STREET                                                                    572 NW 23rd St
             *CITY                                                                      Miami
             *STATE
                                                                                        Florida
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        33127
             (Required for U.S. applicants)

             PHONE                                                                      (786) 953-4139
             EMAIL ADDRESS                                                              trademark@virtuevape.com
             AUTHORIZED TO COMMUNICATE VIA EMAIL                                        Yes
             WEBSITE ADDRESS                                                            www.virtuevape.com
             LEGAL ENTITY INFORMATION
             *TYPE                                                                      CORPORATION
             * STATE/COUNTRY OF INCORPORATION                                           Florida
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             * INTERNATIONAL CLASS                                                      034


                                                                                                               VVIG(ALVAREZ)-001357
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 73 of 161

                                          Electronic cigarette liquid (e-liquid) comprised of flavorings in
                                          liquid form, other than essential oils, used to refill electronic
                                          cigarette cartridges; Electronic cigarette liquid (e-liquid)
                                          comprised of propylene glycol; Electronic cigarette liquid (e-
                                          liquid) comprised of vegetable glycerin; Cartridges sold filled
  *IDENTIFICATION                         with chemical flavorings in liquid form for electronic
                                          cigarettes; Cartridges sold filled with propylene glycol for
                                          electronic cigarettes; Cartridges sold filled with vegetable
                                          glycerin for electronic cigarettes; Chemical flavorings in liquid
                                          form used to refill electronic cigarette cartridges; Liquid
                                          nicotine solutions for use in electronic cigarettes
  *FILING BASIS                           SECTION 1(a)
      FIRST USE ANYWHERE DATE             At least as early as 05/05/2017
      FIRST USE IN COMMERCE DATE          At least as early as 05/05/2017

      SPECIMEN                            \\TICRS\EXPORT17\IMAGEOUT
      FILE NAME(S)                        17\874\387\87438764\xml1\ FTK0003.JPG
                                          Physical product label for the "Monster Krisp" Brand -
      SPECIMEN DESCRIPTION
                                          required to be trademarked
  ADDITIONAL STATEMENTS INFORMATION
  *TRANSLATION
  (if applicable)

  *TRANSLITERATION
  (if applicable)

  *CLAIMED PRIOR REGISTRATION
  (if applicable)

  *CONSENT (NAME/LIKENESS)
  (if applicable)

  *CONCURRENT USE CLAIM
  (if applicable)

  CORRESPONDENCE INFORMATION
  *NAME                                   VVIG Inc
  FIRM NAME                               VVIG Inc
  *STREET                                 572 NW 23rd St
  *CITY                                   Miami
  *STATE
                                          Florida
  (Required for U.S. addresses)

  *COUNTRY                                United States
  *ZIP/POSTAL CODE                        33127
  PHONE                                   (786) 953-4139
  *EMAIL ADDRESS                          trademark@virtuevape.com
  *AUTHORIZED TO COMMUNICATE VIA EMAIL    Yes
  FEE INFORMATION
  APPLICATION FILING OPTION               TEAS Plus
  NUMBER OF CLASSES                       1
  FEE PER CLASS                           225
  *TOTAL FEE PAID                         225


                                                              VVIG(ALVAREZ)-001358
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 74 of 161


  SIGNATURE INFORMATION
  * SIGNATURE                             /Catalina Jimenez/
  * SIGNATORY'S NAME                      Catalina Jimenez
  * SIGNATORY'S POSITION                  Owner
  SIGNATORY'S PHONE NUMBER                (786) 953-4139
  * DATE SIGNED                           05/05/2017




                                                               VVIG(ALVAREZ)-001359
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 75 of 161




                                     EXHIBIT 4
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 76 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 77 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 78 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 79 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 80 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 81 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 82 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 83 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 84 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 85 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 86 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 87 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 88 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 89 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 90 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 91 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 92 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 93 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 94 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 95 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 96 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 97 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 98 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 99 of 161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 100 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 101 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 102 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 103 of
                                     161




                                   EXHIBIT 5
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 104 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 105 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 106 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 107 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 108 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 109 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 110 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 111 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 112 of
                                     161




                                   EXHIBIT 6
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 113 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 114 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 115 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 116 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 117 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 118 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 119 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 120 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 121 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 122 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 123 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 124 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 125 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 126 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 127 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 128 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 129 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 130 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 131 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 132 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 133 of
                                     161




                                    Exhibit “7”
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 134 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 135 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 136 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 137 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 138 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 139 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 140 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 141 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 142 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 143 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 144 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 145 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 146 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 147 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 148 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 149 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 150 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 151 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 152 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 153 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 154 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 155 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 156 of
                                     161
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 157 of
                                     161




                                    Exhibit “8”
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 158 of
                                     161




                                                                          VVIG-0360
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 159 of
                                     161




                                                                          VVIG-0361
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 160 of
                                     161




                                                                          VVIG-0362
Case 1:18-cv-25407-FAM Document 1-1 Entered on FLSD Docket 12/23/2018 Page 161 of
                                     161




                                                                          VVIG-0363
